Citation Nr: 1432161	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for bilateral ankle condition. 

2.  Entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease (for the periods the 20 percent rating was assigned).
 
3.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction.
 
4.  Entitlement to an initial compensable rating for right knee scarring since May 22, 2009.
 
5.  Entitlement to a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes.

6.  Entitlement to a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes.
7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2012, the Board denied in part, granted in part and remanded in part the Veteran's claims for increased ratings for various time periods.  The Board determined that some of the disorders could be rated for various periods and that there needed to be development for several disabilities for more recent periods.  Those matters were characterized as the issues were set forth in that document.  

In part, the Board denied an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease prior to October 29, 2007 and between November 6, 2008 and May 21, 2009; an evaluation in excess of 10 percent for the right knee degenerative changes status post reconstruction prior to May 14, 2008; a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009 and a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009.  The Board also found that the Veteran had not submitted a Substantive Appeal to the issue of entitlement to service connection for a bilateral ankle disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 memorandum decision, the Court vacated the March 2012 decision with regards to the above issues and the matter was remanded to the Board.  The remand as to the other issues was accomplished and so the issues have been recharacterized as set forth on the title page.  The Board's grant of a 40 percent rating for the lumbar spine from October 29, 2007 until November 5, 2008 is undisturbed by the Court and is not at issue herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran submitted additional evidence to support his claims to include medical records and lay statements.  He, however, specifically requested that the newly submitted evidence be remanded to the AOJ for consideration in the first instance.  As the Veteran did not waive AOJ consideration, a remand is warranted.  

Regarding the claim for TDIU, the Veteran has indicated that his ability work has been limited by his service connected disabilities.  The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.

A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record. Accordingly, the Board has jurisdiction over this issue.  In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. The case should be reviewed on the basis of the additional evidence associated with the file since the January 2013 statement of the case to include the Veteran's lay statements and other added evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2. Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. The RO must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action.  No opinion as to the outcome is intimated by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



